Citation Nr: 1748419	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Subsequently, the Veteran submitted additional medical evidence and waived his right for the Agency of Jurisdiction (AOJ) to initially consider the merits of the newly submitted evidence.


FINDING OF FACT

The Veteran's right shoulder disorder is related to his active duty.


CONCLUSION OF LAW

The criteria are met to establish service connection for residuals of a right shoulder injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). Linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran believes that his right shoulder disorder is related to his active service.  Specifically, he states that while on duty as a security officer, he injured his right shoulder after tackling a subject he was attempting to arrest.  

The Veteran's service treatment records (STRs) confirm that he separated the acromioclavicular (AC) joint in his right shoulder in February 1991.  A May 1991 record shows that he had ongoing treatment for his third degree AC separation in the right shoulder, but had resumed his full activities.  The clinician noted that the Veteran only mild had tenderness.  At his May 1993 separation, there were no notations of a right shoulder disorder. 

As response to this claim the Veteran was provided a VA examination in October 2011.  The examiner confirmed a diagnosis of AC joint separation of the right shoulder but opined that it was not the result of the injury the Veteran sustained while on active duty.  In reaching this conclusion, he observed that the Veteran had a right AC joint separation that was treated conservatively and healed without issue during active service.  He stated that once resolved, AC joint separations do not usually have chronic issues.  The examiner, therefore, concluded that since there were no medical records to support a chronic issue, the Veteran's current condition was less likely as not caused by or a result of his injury sustained during service.

Contrary to the VA examiner's opinion, Dr. J.S. observed that the Veteran had an obvious deformity of the right AC joint consistent with a grade III injury and tenderness at the coracoid process that reproduced the Veteran's symptoms.  See letter dated June 2013.  He stated that plain films dated May 2013 revealed osteophytes along the undersurface of the distal clavicle.  Dr. J.S. commented that this was most certainly posttraumatic and likely correlated with the Veteran's symptoms of coracoid impingement.  He opined that the Veteran's description of his injury and treatment was consistent with a complete disruption of the AC joint or more commonly referred to as a Grade III injury. Dr. J.S. also noted that the Veteran was treated in the military but over the years had experienced more problems with that shoulder that significantly affected his activities.  Most notably, Dr. J.S. observed that the Veteran now had a burning pain in the anterior shoulder that radiated laterally.  Therefore, he concluded that the Veteran's current right shoulder disorder had its clinical onset in service.

In addition, in May 2017, the Veteran submitted another private medical opinion from Dr. N.B., who also opined that the Veteran's current right shoulder disorder had its clinical onset in service.  In reaching this conclusion, he observed that a MRI of the Veteran's shoulder showed chronic fracture deformity of the distal clavicle and degenerative changes in the AC joints.  Dr. N.B. reviewed the Veteran's STRs describing the incident in service and concluded that it was at least as likely as not that the Veteran's current right shoulder disorder was related to active service.

Further, the Veteran testified that he has had ongoing right shoulder pain since the incident in service.  See March 2017 Travel Board hearing transcript.  He stated that he was denied medical authorization to cover a surgical procedure and after the physician indicated that it was an experimental surgery, he opted not to undergo the procedure.  In addition, the Veteran explained that he was unable to pay for treatments and decided to self-medicate with over-the-counter (OTC) pain medications. 

Here, the Board finds that the Veteran's statements are competent and credible regarding the injury he sustained to his right shoulder during service and that he has had continuous pain in his right shoulder ever since.  Moreover, the medical evidence of record shows that he has a current right shoulder disorder and that it is related to his in-service incident.  Although the VA examiner concluded that the Veteran's current right shoulder was not related to service because there was no evidence of continuous treatment for it after service, he did not consider the Veteran's statements that he did indeed have continuous pain, but self-medicated with OTC drugs.  Therefore, the VA examination is inadequate and the Board affords more weight to the private medical opinions showing that the Veteran's current right shoulder disorder had its clinical onset on active duty.

In sum, all three elements necessary for service connection are met.  The Veteran injured his right shoulder during service and has been diagnosed with a current right shoulder disorder.  Drs. J.S. and N.B. related the current right shoulder disorder to the Veteran's injury in service.  Further, the Veteran has provided competent and credible statements concerning a continuity of right shoulder symptoms since his in-service shoulder injury.  In this circumstance, reasonable doubt is resolved in the Veteran's favor and the claim for residuals of a right shoulder injury is granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

Entitlement to service connection for residuals of a right shoulder injury is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


